 32DECISIONSOF NATIONALLABOR RELATIONS BOARDNew England Bituminous Terminal CorporationandLocal Union No.251, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 1-CA-7861November 7, 1972DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND PENELLOOn June 16, 1972, Administrative Law Judge' JohnM.Dyer issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge exceptas to the alleged 8(a)(1) interrogation. The Boardfinds, in accord with the General Counsel's excep-tions, that the facts as set out by the AdministrativeLaw Judge, with respect to Respondent's interroga-tion of Saucier on July 28, warrant finding thatinterrogation to be violative of Section 8(a)(1).2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,New England Bituminous Terminal Corporation,Providence, Rhode Island, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating employees or appli-cants for employment about their union activities orthose of other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir Section 7 rights.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its location at Providence, Rhode Island,copies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by theRegionalDirector for Region 1, after being dulysigned by Respondent's authorized representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 1, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.iThetitleof "Trial Examiner"was changed to "Administrative LawJudge" effectiveAugust 19, 1972.E Inasmuch as Saucier was seeking reemployment from PresidentHudson at the time of Hudson's postdischarge interrogation of Saucier as toemployees'union activity,we find,contraryto the Administrative LawJudge,that such interrogation was violative of Sec.8(a)(1)AugustaChemical Company,83 NLRB 54, 74, In 47.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of theUnitedStates Court of Appeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully interrogate anyemployees or applicants for employment abouttheir union activities or those of other employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their Section 7 rights to self-organization, to join orassistLocal Union No.251, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, tobargain collectively through representatives oftheirown choosing, to engage in concertedactivities for the purposes of collective bargainingor other mutual aid or protection, or to refrainfrom any and all such activities.NEW ENGLANDBITUMINOUS TERMINALCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 7th Floor, Bulfinch Building, 15 New200 NLRB No. 7 NEW ENGLANDBITUMINOUS TERMINAL CORPORATION33Chardon Street, Boston, Massachusetts 02114, Tele-phone 617-223-3300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Trial Examiner: On September 13,1971,1 Local Union No. 251, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein referred to as Local 251, the Union, or theCharging Party, filed the instant charge against NewEngland Bituminous Terminal Corporation, herein re-ferred to as the Company, the plant, the terminal, orRespondent, alleging that the Company had violatedSection 8(a)(1), (3), and (5) of the Act. The Union hadpreviously filed a charge on August 18 in Case l-CA-7814alleging violations of Section 8(a)(1) and (3), but this casewas withdrawn when the instant charge was filed. Prior tothe filing of the instant charge Respondent had filed arepresentation petition in Case 1-RM-811 seeking anelection for a production and maintenance unit at theCompany. Following some delay while the instant case wasbeing investigated the RM petition was dismissed and theRegional Director on December 16 issued a complaint inthismatter alleging, in addition to the jurisdictional andservice allegations, that Respondent had violated Section8(a)(1) of the Act by discharging Wilfred Saucier on July27,by refusing to reinstate three alleged unfair laborpractice strikers on August 25, and by its interrogation ofSaucier on July 28.Respondent in its answer denied that it was engaged incommerce within the meaning of the Act, admitted that itdischarged Saucier on July 27, but stated it was for justcause, and denied that the employees had engaged in astrike to protest Saucier's discharge, or that John J.Hudson, president of Respondent, had unlawfully interro-gated Saucier.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Providence, Rhode Island, on March16,17,and 30, 1972. Briefs have been received fromGeneral Counsel and Respondent and have been fullyconsidered.The questions to be resolved in this case depend on theanswer to the first question, which is whether Respondentdischarged Saucier for cause or whether Respondent wasmotivated at least in part because Saucier assertedlyengaged in protected concerted activities. Dependent onthe answer to this question are two more questions, firstwhether the strike engaged in by the employees starting onJuly 29 was an unfair labor practice strike or an economicstrike,and second whether John J. Hudson engaged inunlawful interrogation of Saucier on July 28, the day afterSaucier's discharge.In resolving these questions it has appeared that bothRespondent and General Counsel's witnesses in certaininstances tended to exaggerate their testimony. Howeverthere appear to be more inconsistencies and discrepanciesin General Counsel's case and there are some independentfacts which fit more naturally into and are corroborated byRespondent's defense. I have concluded that althoughthere may be some doubt, it cannot be found that Saucier'sdischarge was predicatedat least inpart on any of hisalleged concerted activities.On the entire record in this case including my evaluationof the reliability of the witnesses based on the evidencereceived and my observation of their demeanor, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENT AND THE UNIONItwas stipulated that John J. Hudson, together with adifferent other stockholder in each instance, owns John J.Hudson, Inc., and New England Bituminous TerminalCorporation. John J. Hudson, Inc., annually imports intothe State of RhodeIsland, liquid asphalt products valuedin excessof $50,000, which products are stored in the tanksofNew EnglandBituminousTerminal Corporation andare released from that corporation at the order of John J.Hudson, Inc., for its own use or upon its sale to other users.For its warehousing of the liquid asphalt products NewEnglandBituminousTerminal Corporation annually re-ceivesfeesfrom John J. Hudson,Inc., in excessof $50,000.Itwas further testified that between 50 and 52 milliongallons of liquid asphalt annually flow through Respon-dent's tanks.I find that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.Respondent admits and I find that the Union herein is alabor organization within themeaningof Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and Undisputed FactsUntil 1955 John J. Hudson, herein referred to as Hudsonor J. J., was a member of the Union and presumably atruckdnver hauling asphalt. He organized John J. Hudson,Inc., herein called Hudson Co., in October 1955 to importand sell liquid asphalt products in Rhode Island. In 1962Respondent was formed to warehouse the liquid asphalt.Two of Hudson's brothers work for Hudson Co., one ofthem, Thomas, is a union member who drives a truck andthe other brother, Frank, works at the Hudson Co. plant.Hudson Co. has a contract with the Union and has hadsince it was organized in 1955. Hudson Co. and Respon-dent are located a short distance apart and there is a directtelephone line between their offices. J. J. retains directcontrol over both companies and gives orders at Respon-dent throughWalter S.Millerwho is Respondent'smanager andengineerand through Lionel Howkins whomHudson described as a leadman or straw boss. Prior to1970 when Miller was added to the staff, Lionel Howkinswas the only person with any supervisory indicia present atRespondent since Hudson,Brosseau,etal.,have theiroffices at Hudson Co.RobertBrosseauand Frank Hudson work at HudsonIUnless statedotherwise all dates refer to 1971 34DECISIONSOF NATIONALLABOR RELATIONS BOARDCo. but in J.J.'s absence first Brosseau and then FrankHudson are in charge of Respondent.The chain ofauthority then goes to Miller and Howkms. Due to thestatus that Howkms held prior to Miller's advent there wassome disagreement as to their relative status when Millerwas added.Miller was finally made responsible for theplant and the engineering,and the assignment andscheduling of the men was handled between Hudson andLionel Howkins.Before a timeclock was installed at Respondent, How-kins kept the time for the men.If a man neglects to punchin or out Howkins may initial his timecard to indicate theman's actual workhours and the individual's pay is basedon this certification.Any job hazards are to be reportedeither toMiller or Howkins,both of whom have nighttelephones.Hudson testified that a shift man in the eventof trouble can call Hudson or another of the supervisorswhose names and phone numbers are on a list inRespondent's office.If assistance in machinery procedurewas needed,Howkins would probably be called.The plant is basically a three-shift operation during the"season,"which runs from late February to almostChristmas time.From around Christmas until late Febru-ary the plant is closed down and maintenance work isperformed on a one-shift basis.During this period theCompany accepts suggestions from employees for im-provements,and maintenance work which could not beperformed during the"season"isaccomplished.Duringthe "season"a three-shiftoperation is maintained, thefurnace used to heat the liquid asphalt is turned off onSaturday afternoon and is restarted Sunday evening withthe plant essentially shut down Saturday night throughSunday afternoon.The plant is located on the riverfront near Providenceand consists of a 4-acre site. In addition to the office thereare some 10 or 11 tanks of varying sizes which containliquid asphalt.Two of the tanks, Nos. 7 and 8, areoverhead tanks from which liquid asphalt is loaded intotruck tank trailers. These two tanks each have a capacity ofaround 200,000 gallons of liquid asphalt.Respondentprides itself in being able to weigh in,load, and weigh out atank truck in some 13 minutes.In order to move the liquidasphalt it is maintained at a rather high temperature,ranging upwards of 300 degrees.A system called a "hot oiltransfer system"is used and hot oil runs through miles ofpipe warming the asphalt to keep it mobile.Respondenthas some insulated tanks which it attempts to keep filledwith heated liquid asphalt.The asphalt is pumped fromthese to the overhead tanks from which the tank trailers arefilled.If hot liquid asphalt is received from a carrier, it maybe pumped directly from an unmsulated tank to theoverhead tanks since its temperature may be fairly high.The insulated tanks allow Respondent to keep a reserve ofheated liquid asphalt to be transferred to the overheadtanks.Respondent receives liquid asphalt from boats andbarges from which it is pumped directly to its storagetanks.The whole system is heavily automated but there are anumber of valves, pumps,and gauges to be watched. Thesystem is such that packing glands in the various valvesstart to leak after a short time unless they are continuallytightened or repacked.Spillages from valves or from tanktrailers being loaded,are sanded so that the liquid asphaltisnot tracked all over the lot. Heat gauges on each of thetanks must be viewed on occasions during the shift to seethat they stay within a normal heat range since if thematerial gets too hot it may burst into flame, as one storagetank did several years ago.Because of the flammablenature of the business fire extinguishers are maintainedthroughout the plant and a foam system has been installed.Since the plant is automated the 4 to 12 p.m. shift andthe 12 to 8 a.m. shift are usually run by one man. On theday shift,Miller and Howkins,are usually present, plusshift men and helpers.There is some conflict as to how often Hudson visits theplant,but whether it was several times a week or a daythere is agreement that he was on the phone to the plantfrequently.Howkins assigned men to their work tasks and set up theschedules with Hudson's approval.He is the only one whoworks a 7:30 to 5 p.m. shift which overlaps all three shifts.The other men work an 8-hour shift so that Howkms is atthe plant to check on what happened on the third shift, isthere for the first shift and remains at the plant for the firsthour of the second shift.The orders for the succeedingshifts are given directly to the second-shift man and passedverbally or by a note to the third-shift man from Howkins.Two log books were kept,one which logs any actions takenat the plant,including the pumping from tank to tank andthe conditions of the furnace.The other log book concernsthe truck tank trailers which were loaded at the plant. Tanktrailers are weighed when they come into the plant, areloaded, and weighed out after loading.Weight tickets aresigned by the truckdnvers with the amounts of the asphaltloaded and the tickets are computed by the lab man thefollowing day.With some slight exception it seems agreed that theduties of a shift man are to fill the proper tanks, checkgauges and heat gauges in the yard and on the tanksthemselves,check valves,maintain the yard,sanding orpicking up spillages, and cleaning and maintaining theoffice.It was only during the latter stage of the hearing thatSaucier stated for the first time that he had been told aman was coming in on Saturday to wash and wax thefloors in the office.All the other testimony was that theshiftman was to clean and maintain the office andlavatory on each shift.This latter testimony from Saucierwould appear to confirm that he had not cleaned the officeor the lavatory the night of July 23-24, and that as otherstestified the plant was dirty with the trash cans overflow-ing.B.Wilfred Saucier's DischargeSaucier applied for work at Respondent in September1970, while he was employed as a driver-salesman for thePepsi-Cola Company and delivered Pepsi-Cola to HudsonCo. and Respondent.After completing an application hewas sent by Hudson to be interviewed by Miller. Millerrecommended he be hired as a shift trainee and Hudsonapproved. Saucier started to work in October 1970 andworked through the winter.In the springtime he told Millerhe felt he was qualified to operate a shift and Miller NEW ENGLAND BITUMINOUS TERMINAL CORPORATION35agreed, but before Miller could speak to Hudson about itSaucier approached Hudson and asked to be moved to ashift and his pay raised. He was put on as a shift man at anincrease in pay.Saucier testified that during lunchtime in January whenmost of themen were eatingtogether at the office andwhileHowkins was present, it was mentioned that theywouldn't have problems if they had benefits like the driversatHudson Co. had. According to Saucier, Howkins saidthat if they mentioned union around there they, would befired. Saucier later admitted that according to his affidavitthisconversation occurred in December 1970. Sauciertestified that in April the subject of union came up at lunchand again Howkins said that if they talked union aroundthere they could be fired.As to his complaints concerning conditions at the plant,Saucier testified that he complained to Howkins regardingthe size of the bathroom about I month before hisdischarge and had complained to Howkins about leakingsealsin the pump area about 2-1/2 months before hisdischarge.He said he spoke to Howkins in regard to thepay of a fellow employee, Santos, who had been hired inApril. Santos told Saucier he didn't understand his pay rateand Saucier asked Howkins about it. Howkins said Saucierhad told him Santos didn't understand his pay rate andtestifiedhe had taken the matter up with Hudson andprovided Santos with the answer directly.Saucier testified that the men complained to him aboutvarious other subjects and he in turn complained toHowkins about them.A fellow employee, McCann, testified that he com-plained to both Howkins and Saucier about the lighting atthe top of the tanks. He testified he talked to Saucier aboutthis and other things because Saucier did a lot of talkingand complaining for everybody. McCann testified that healso talked about his complaints to another employee,Richey, and to Howkins as well.The only other predischarge complaint which Sauciercould remember concerned Respondent's hospitalizationbenefits.When his daughter was injured, he askedquestions about how to get the benefits and was referredby Howkins and by Brosseau to the insurance carrier. Hesaid he had received meager benefits. He did not testifythat prior to his discharge he complained to Howkins or toany respondent official concerning any inadequacies ofRespondent's hospitalization plan.On July 23 and 24, Saucier was scheduled to work adouble shift, the 4 p.m. to 12 shift on July 23 and the 12 to8 a.m. shift on July 24. He had bought a camper and had itwith him at work that evening. According to Saucier hespent about 15 minutes during his first shift painting theroof of the camper, stating he had received permissionfrom Howkins to do so and that he only did so after he hadcaught up the work at the plant. According to Saucier,Tom Hudson, J. J.'s brother, came to the plant twiceduring his two shifts, once while he was painting the top ofthe camper and a second time while he was eating lunchafter midnight in the plant office.J.J. testified that he became suspicious of Saucier'swork in May and felt that his quality and attitude weredeclining.He testified that Saucier and McDonald, theman who regularly followed Saucier on his shift, were notgetting alongand that on two occasions the furnace hadbeen left bySaucier inan inoperable state so thatMcDonald couldn't start it. Saucier did not dispute that heand McDonald did not getalong.J.J.used the term"sabotage" and said he was not satisfied with theexplanation given about why the furnace would not start.Saucier testified on rebuttal that if there was some problemwith the furnace and the flame eye was removed, it waspossible for someone to knock theignitionwire loose fromthe spark plug in the furnace and it would not be noticed.The explanation Saucier provides does not quite meet theproblem which bothered Hudson that the furnace wasinoperable when it was to start up. In any event Hudson atthe end of May asked his brother Tom to engage insurveillance of Saucier's work and his method of stoppingthe furnace on Saturdays. Tom Hudson testified that hemade it a practice of dropping in on Saucier at the plantparticularlywhen the furnace was being shut down onSaturdays.Tom Hudson testified that on the evening of July 23 hepulled into the plant in a car early during the second shiftand saw Saucier up on a stepladder painting the top of hiscamper. He stayed there and talked to Saucier some 10 or15 minutes, during whichtime Sauciercontinued to painthis camper. Tom Hudson stated he left in his borrowed carand returned to the terminal some 3-1/2 hours later around10:30 p.m. driving a pickup truck. He testified that whenhe entered the plant no one was around and he looked forSaucier to help him unloadsome steelwhich was in theback of the truck. Finally he went to the camper andlooked inside and foundSaucier insidewith a rod of sometype in his hand. He got Saucier to help him unload thesteel and left. He returned about 1:30 a.m. and Saucierwho w's in the office drinking some tea, asked if he wantedsome and he said no, drank a bottle of pop and left after ahalf hour. He stated that at that time the office was dirty,with the wastebasket overflowing.Tom Hudson met his brother J. J. the following morningaround 10 a.m. and reported what he had seen at theterminal the previous evening,stating itappeared to himthat Saucier had spent most of the shift working on hiscamper.Ralph Richey followed Saucier and was on the 8 a.m. to4 p.m. shift on Saturday, July 24. During that day Hudsoncalled Richey and asked about the condition of the officeand the amount of work Saucier had done. Richey toldHudson that the office had been left dirty and that he hadto pump for 6 hours to fill No. 5 tank.Hudson testified that he decided over that weekend todischarge Saucier but was out of town on Monday and onTuesday called Howkins and told him to discharge Saucierwhen he came to work. Hudson testified that he did notdischarge Saucier though he worked on Sunday because itwould have been very difficult to find a replacement forhim on Sunday.As Saucier drove into the plant to go to work onTuesday, July 27, at 4 p.m., he was met by Howkins whotoldhim he was discharged. According to Saucier,Howkins said he didn't know why but had told HudsonSaucier was one of his best men. Saucier left and went to 36DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Hudson Co. offices but Hudsonwas not there, and hewas told by Frank Hudson to leave and tocome back laterto see Hudson.On Wednesday, July 28,Saucier met withHudsonat his office.Sauciersaid heasked Hudsonwhy he was fired andHudson replied that he didn't need him running his plant,that he had other people to do that.Saucier asked what hemeant andHudson told him togo home andthink about it.Sauciersaid he would like toget it ironedout and Hudsonsaid,"think about it, you're always bitching."Saucier saidabout what,and Hudson said,"you thinkabout it."At thatSaucier mentioned a number of thingshe said he broughttomanagement'sattention throughHowkins such asinadequatehospital policy,hazardous conditions, firesbeingunreported,fire extinguishers not beingavailable orbeing empty,complaintsabout thelatrine facilities beinginadequate,and askedwhether itwas those things orbecause of his union activities. In respect to the hospitali-zation policy, he stated that Hudsoncalled in Brosseau,asked what was wrongwith the policy, and toldBrosseauto get thebestone that hecould.Saucier testified that onhis next visit Hudsongave hima Blue Cross applicationand said it was being installedat the Company.Regardingthe Union,he said Hudsonwanted to knowwhy theywanted a umon.Sauciersaid theywanted a umonforbetterpay and benefits and improvedworkingconditions.He said Hudsonasked whowas involved,whether any of the driversor the union steward fromHudson Co. had talkedto the men about it,and whetherHallberg or other individualswere involved.Saucier saidHudson told him he wouldn't dischargeanyone else, andhe told Hudsonthat it wasMcCann whohad solicited himto join theUnion.He asked Hudson if he couldgo back toworkand Hudsontold him to come backlater, he wasgoing to checkinto the information Saucier had given him.Saucier's testimonyon thesequence of events and dateswas somewhat erroneous.He said that after this firstsession withHudson hereturned the followingday (July29) and Hudson said he hadn't checkedthingsout and toldhim toreturn the followingday (July30) but gave him aBlue Crosscard,telling himto fill itout so if he came backtowork he would be covered. Afterseveral changes indates Saucier testifiedthatitwasin the afternoon of July28 that he returned,and Hudsongave him the Blue Crosscard. This testimonyseemstoo patsince thetwo visits withHudsonoccurredin the morning and afternoon of thesame day.Itseemshighly unlikelythat a completehospitalization program wouldbe broughtin and applica-tionsdistributedand theold plan discardedin a matter oftwo or three hoursconsideringthat it isa group programand therewould haveto be information obtained and acontract negotiated and prepared.I credit the testimony of Brosseauthat the Company hadbeen negotiatingwith Blue Crossfor some time on theinstallationof a programand that agreement was reacheda weekor more before Saucier's discharge. It is felt thatSaucier is reaching to claim credit for the initiation of thisprogram in an effort to make himself appear as thespokesmanof the employees.It ispossible thathe believesso,but I cannot credit himwith thisand feel his"spokesmanship"isoverdrawn and not to be believed.Hudson'sversionof the postdischarge interview isdifferent.He testified that Saucier asked why he wasdischarged and whether he could have his job back.Hudson told him he knew why he was discharged andcould not have his job back.Saucier pleaded for his joband started telling Hudson about the inadequacies of theterminal employees such as Miller and Howkins notgetting along;that laboratory employee Hallberg fooledaround a lot and wasn't doing his job; that Santos hadworked for a week on his shift and was not a willingworker;that Seleyman was illiterate and couldn't read thepapers and could not make out a ticket or decipher propertickets and shouldn't be employed there;and that RolandAnderson was worthless,didn'tdo his work,and wasn'tcapable of keeping his end up.According to Hudson,Saucier added that McCann really couldn't handle a shiftand should be rotated despite his having problems with hisleg;thatHowkins was not keeping up plant repairsproperly and wasn't reporting fires, and that there were anumber of fire hazards that hadn't been checked.Hudsonsaid that when Saucier asked why he was fired he repliedthat Saucier knew exactly why he was fired,and whenSaucier said he didn't know that he told him it was becauseSaucier had been working on his camper.Saucier said hehad permission from Howkins to work on the camper anduse the paint.Hudson told Saucier that Howkins couldn'tgive him permission,had no right to do so, and he didn'tappreciate Saucier'sworking on a camper when he shouldhave been doing his work,and that he had been observedduring the night working at great length on his camper andnot performing his duties.He told Saucier he had notcleaned the restrooms,done any of the housekeeping,emptied any baskets, or done anything else that he wassupposed to do.He added that he had checked and Saucierhad not performed his work in that it had taken Richeysome 6 to 6-1/2 hours on the following day to fill tank No.5which Saucier should have done.Hudson said he toldSaucier to come back that afternoon or the following daybecause he wanted a chance to look at the log and checkSaucier'sclaims and see whether the plant and theemployees were as inadequate as Saucier had described.Hudson did not recall giving a Blue Cross form to Saucier.Saucier did not report back on July 29 since a picket linewent up that day and Saucier after talking to Shalpak, theunion representative, started to picket. Hudson had norecollection of any discussion with Saucier about theUnion during the conversation on July 28. Hudson said hehad never had any complaints from Saucier concerningany sanitary,health, or safety conditions prior to thisconversation with him and that he had never received anycomplaints about such from Saucier through Howkins.Howkins testified that if someone complained to himabout plant conditions he would give them his standardreply to take it up with the boss,J. J. Hudson,except whenthe complaint interested him in which event he wouldpersonally take it up with Hudson. Howkins testified thatSaucier did bring Santos'problem concerning his pay tohim and that he personally investigated it and gave theanswer to Santos.The General Counsel asked some questions during cross-examination which would indicate that the Company did NEW ENGLAND BITUMINOUS TERMINAL CORPORATIONnot expect too much work out of night men. Howkinsstated that Hudson insisted that if the men were to get 8hours' pay they were also to do 8 hours' work, and saidthere was always work to do in cleaning up, packing valves,tightening valves, checking gauges, cleaning the office, orcleaning the exterior.One other question asked by General Counsel indicatedthat a ship was expected in with hot asphalt and that forthat reason Saucier had not filled up tank No. 5. Thetestimony, however, was that a ship had already been inand left and that there was hot asphalt in tank No. 4 whichwas umnsulated. Saucier testified that he had hadinstructions from Howkins not to fill tank No. 5, that hisrelief,Richey, could do so on the following day. Howkinsdisputed this testimony and stated that the standing orderswere always to fill the overhead tanks, Nos. 7 and 8, and tofill the insulated tanks, such as No. 5 with hot asphalt sothat the matenal would be kept hot over the weekend forthe following Monday and in that way they would have ajump on the work by having the matenal hot.Saucier's testimony appears to be illogical. It does notmake sense to leave hot material in an uninsulated tank tocool off when it could be pumped into an insulated tankand its heat level maintained higher than if it had been leftin an uninsulated tank. Further, it would seem that theCompany would be busier filling tank trucks during thedaytime than it would on either the 4 to 12 or 12 to 8 shifts,when Saucier was working. The log shows that Saucier hadplentyof time to have filled No. 5 tank from theuninsulated No. 4 tank on either of his shifts and not left itfor Richey to do the following day.Howkins denied leaving the orders Saucier ascribed tohim.Howkins also denied ever giving permission toSaucier to paint his camper or do anything other than thenormal work expected at Respondent. In his originaltestimony Saucier had testified that he had filled his tanksup before shutting off the pumps. This in essence was nottrue since he had not filled up No. 5 tank.It is impossible to tell from the log exactly how muchwork a person performed on a shift since a lot of the workisnot logged because it is routine. It is possible to tell whatwork was not done on a shift from the log. For instance itis possible from the log to tell that the No. 5 tank was leftabout three-quarters full and was not filled as Saucieradmits since it took some 6 hours on the following shift forRichey to fill it.Ido not credit Saucier's claim that he was told not to fillNo. 5 tank because it makes no sense for him not to do sowhen from the log and his doing personal work, he hadsufficient time to do so and it is contrary to common senseto leave heated matenal in an uninsulated tank whichcould have been pumped into an insulated tank. If thematerial in No. 4 tank had still been hot enough onMonday it could have been pumped to the overhead tankswhile the heated material in No. 5 tank was held in reserveand less work from the furnace would have been needed.On July 29 when he got to Respondent, Saucier found apicket line and was told not to bother entering the plantsinceUnion Representative Shalpak had already seenHudson about the dischargees' jobs. Saucier, after waitinga short while, was told by Shalpak that he had seen37Hudson that morning and that Hudson was not going toput any of the men back to work and that the only waySaucier could possibly get his job back was to join thepicket line and picket for his job.Although the testimonyis in someconflict, it appearsthat there is more internal contradiction in the testimonyfrom Saucier than there is in the testimony from Respon-dent. For example, using copies of the log which were keptby Saucier on the evening of July 23 and the morning ofJuly 24, it appears that he pumped from No. 4 tank(umnsulated) to overhead tank Nos. 7 and 8 for a total of 2hours and 45 minutes. He did no pumping whatsoever afterthat time, so that there was no pumping at all on the 12 to 8a.m. shift but merely the loading out of five tank trucksfrom Nos. 7 and 8 overhead tanks. Richey, who followedSaucier, filled tank Nos. 7 and 8 and may have filled sometank trucks. He also pumped for 6 hours from No. 4 tankto No. 5 tank.Saucier appeared to be the only one to testify that therewas no standing instruction to keep No. 5 tank filledbecause it is insulated and would retain the heat of theliquid asphalt.Asphalt cannot be discharged or movedunless it is kept at a high temperature. Therefore, it isnecessary to heat it or keep it heated in order to dischargeit.Respondent had received a shipload of liquid asphalt, aportion of which wasin uninsulatedtank No. 4. It wouldappear to be not onlycommonsensebut in violation ofwhat the others testified to were standing orders, not tokeep No. 5 filled since it was insulated and could retain theheat. It does not appear from the testimony to be necessaryto stand by a pump for the whole 6 hours while thematenal is being transferred. No reason is apparent otherthan Saucier's claimed orders from Howkins why Saucierdid not fill No. 5 tank on his shift. As indicated I do notcredit his testimony that he was told not to pump to No. 5tank and that Richey could do it on the following shift.The fact that Saucier did not bother to fill No. 5 tankunder what Hudson said were standing orders, wouldappear only to confirm Hudson's suspicions and the reportof his brother Tom that Saucier spent at least most of oneshift working on his camper.I credit the testimony of Tom Hudson that he visited theterminal three times during the two shifts on July 23 and24.Hudson appeared to make an effort to adhere to whathe had observed, although on one occasion during histestimony he gave his impression but when challenged on itreported the facts on which he based it. I cannot say thesame in all events for Saucier who appeared to havetrouble on some occasions remembering when certainevents took place and theirsequenceand appeared to meto attempt to stretch the facts to give an impression that hewas the spokesman for the employees.The situation which faced Hudson on Saturday, July 24,was that he had a report from his brother, Tom, thatSaucier had apparently wasted most of his time on at leastone shift doing personal work on his camper,since,according to Tom Hudson, he found Saucier painting thecamper once and working or being inside of it on a secondvisit.The log appears to back up this report in that thestanding instructions to fill No. 5 tank were not followednecessitatingRichey's pumping some 6 hours to fill the 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDtank on the following shift.Hudson also checked withRichey on the condition of the office and Tom's report thatitwasdirtywas again confirmed.Hudson had beensuspicious of Saucier since May,noting that Saucier wasn'tgetting along with the man following him on the shift andsuspecting that Saucier had left the furnace inoperable ontwo occasions.With these prior suspicions and theevidence of little work done on the double shift,Hudsondecided to discharge Saucier.He did not discharge him onSunday, stating that it would be hard to find a replacementon that day.Hudson was gone on Monday and on Tuesdaygave instructions to Howkins to discharge him withouteven tellingHowkins the reason why. Respondent'sdefense as credited presents good grounds for the dis-charge.The question remaining is whether the dischargewas based solely on these grounds or whether Saucier hadengaged in concerted activities of which Hudson wasaware and if that was one of the reasons for his discharge.Saucier'sclaimed complaint activities did not includeany direct complaints to Hudson or Miller but consistedsolely of some statements to Howkins.As he recountedthem,Saucier had talked to Howkins about the size orcondition of the bathroom about a month prior to hisdischarge and about leaking seals in the pump area about24/2 months prior to his discharge.He also spoke toHowkins about Santos' pay problem.This latter pointHowkins acknowledged and stated that he had procuredan answer from Hudson and given it directly to Santos.Saucier did not specify any other complaints but statedthat in either December or January and again in Aprilduring lunchtime conversation about general conditions,Howkins said that talk about a union could lead todischarge.One of the General Counsel's witnesses testifiedthat he had complained to Miller,Howkins, and Saucierabout inadequate lighting on one of the tanks which waslater fixed but there is nothing to show other than thisstatement and Santos'complaint about his pay that Saucierwas ever regarded as any type of spokesman for the men incomplaining to management about their problems. Indeed,this appears more in the nature of conversation amongemployees regarding conditions than a complaint to aspokesman.These complaints by Saucier's admission weresomewhat remote from the time of his discharge. There isno evidence that any of these complaints went beyondHowkins to Miller or Hudson or that Hudson or Millerever heard of them.Hudson specifically denied hearingfrom Howkins or Miller that Saucier was complaining onbehalf of the men and it was Hudson's sole decision todischarge Saucier without conferring with either Howkinsor Miller.Hudson did acknowledge that during the conversationon July 28, after he told Saucier that he was discharged andto think about what he did,that Saucier mentioned anumber of things and complained about a number of themen and their inadequacies.Hudson acknowledged hear-ing these complaints from Saucier but not any others.Hudson told Saucier that his discharge was for working onhis camper during his shifts,on July 23 and 24.On the basis of the testimony I cannot conclude thatSaucierwas a spokesman for the employees or wasconsidered as such by management or that he was engagedin concerted activities with or on behalf of the men, at anypoint relevant in time to his discharge.It is clear fromSaucier'stestimony as well as that of Howkins thatHowkins did not know the reason for the discharge whenhe told Saucier that he was discharged.This would tend toconfirm that the discharge was not caused by Saucier'sasserted complaints to Howkins.Itherefore conclude and find that the discharge ofSaucier was initiated by Hudson for cause and that Saucierhad not engaged in proximate concerted activities whichwere known to Hudson,and therefore,any concertedactivities by Saucier did not play a part in this discharge.The next question is whether Hudson violated Section8(a)(1) by his alleged interrogation of Saucier on July 28concerning his union activities or the activities of otheremployees.Ihave just found that Saucier was dischargedfor cause on July 27.Itwould therefore follow that sinceSaucier was not an employee on July 28,any interrogationof him was not interrogation of an employee and thereforenot illegal.Hudson testified that he did not recall the Union beingmentioned during the conversation on July 28 and deniedthat he had asked any questions as to who was engaged inunion activities.Saucier said that in detailing his priorcomplaints to management,he asked if signing a unioncard was the reason for his discharge.He testified thatHudson then asked him who else had engaged in unionactivities and whether specific individuals had solicitedmembership in the Union.It is possible that there was some conversation about theUnion between Saucier and Hudson,but I think they eachoverstated their testimony at this point.If Saucier had beenan employee at this point I would probably find thatHudson engaged in interrogation of him principallybecause Hudson did not deny the allegation but stated hedid not recall it. Hudson's testimony was most precise onpractically all other points. However,since I have foundthat Saucier was discharged for cause on July 27, he wasnot an employee on July 28, and I would dismiss theallegation of 8(a)(1) interrogation.C.The Strike and PicketingOn July 28 Union Representative Shalpak received fiveunion cards from employee McCann.Saucier's union cardwas received later.Hallberg, Saucier,and McDonald weredischarged on July 27 or 28. On the morning of July 29,Shalpak met with Hudson at Hudson's office and askedthat the three men be put back to work,asserting they hadbeen unfairly discharged.Shalpak stated that Local 251represented the dischargees and the men at the plant andsought recognition of the Union as the bargaining agentfor the terminal employees.Hudson said he would not putthemen back to work and denied that the Unionrepresented the dischargees or the plant employees. WhenShalpak left Hudson'soffice he contacted Hallberg andtold him that Hudson refused to put any of the dischargeesback to work and the only way they would ever get theirjobs back would be to picket for them.He gave Hallbergarm bands which had the legend"picket" and instructedHallberg where to picket Respondent's premises. WhenSaucier appeared to see Hudson on the afternoon of July NEW ENGLAND BITUMINOUS TERMINAL CORPORATION3929,Hallberg told him to join the picket line. Saucierrefused until he talked with Shalpak who told him thatHudson refused to put any of the dischargees back towork, and the only way he would ever get his job back wasto join the picket line. Picketareaswere established nearthe entrances to Respondent's Plant. On that or thefollowing day they were joined by three other employees,Santos,McCann, and Seleyman. Together these six menpicketed Respondent for about a month. The signs whichthey used were in mostcaseshomemade and during someperiod of the time one ormore signssaid that Local 251was on strike. There is a dispute as to how long this legendwas visible outside the plant, with the Union saying 3 daysand Respondent saying 2 weeks. In any event, it is clearfrom the testimony that the three employees who joinedthe strike were protesting the discharge of Saucier and theother two employees, apparently believing the dischargeswere motivated by an antiunion sentiment.Having determined that Saucier was discharged forcause,the strike cannot be an unfair labor practice strikebut is necessarily an economic strike which from thetestimony had its inception as a protest of the discharges.Respondent maintains that it was a recognitional strike.There wereno signsso indicating nor were there repeateddemands for recognition by the Union, although this couldhave been an unstated but partial reason for the strike.The next contact between the Union and Respondentwas a letter dated August 25, signed by Shalpak calling offthe strike and offering on behalf of McCann, Santos,2 andSeleyman to return to work. The three men went to theplant two days after the date of the letter and not findingHudson talked to RobertBrosseau,who told them he knewnothing of the letter or the offer and if they wanted to seeabout getting their jobs back they would have to contactHudson. The three men left and there was no furthercontact by them with the Company.A letter dated August 27 from Shalpak to the Company2Santos testified, and it was not disputed, that on the first day of thepicketing he was out at the picket line preparing to join it when Hudsonappeared and told him to come in and work or he would be fired. Heworked that day but joined the picket line the following day There is noallegationin the complaint concerning this alleged action and it was notlitigated by Respondent. Therefore no resolution of the action or violationfinding will be made.requests the return to work of the strikers and thedischargees noting that the three strikers had reported forwork that day and had not been allowed to return. Theletter also requests recognition of the Union and bargain-ing for a production and maintenance unit at Respondent.Hudson's reply, dated September 2, states he doubts thattheUnion represents a majority of the production andmaintenance unit and says the Company has no vacanciesforMcCann,Santos,or Seleyman since all the jobopenings were filled on a permanent basis.Brosseautestified that as far as he knew there had been no openingssince that time. Respondent shortly thereafter filed the RMpetition mentioned above.Having found that the strike was not an unfair laborpractice strike, it follows that the strikers were economicstrikers.This case was not tried under the theory ofLaidlaw,171NLRB 1366, and no order appropriatethereunder is being entered here, but it would appear thatthe three strikersmight fit into the second categorymentioned in that case, of economic strikers who uncondi-tionallyapply for reinstatement at a time when theirpositions have been filled by permanent replacements, andthat they remain employees entitled to full reinstatementupon departure of the replacements unless they haveacquired regular and substantially equivalent employmentin the meantime.In accordance with these findings I would dismiss thatsection of the complaint which alleges that Respondentviolated Section 8(a)(1) by refusing to reinstate McCann,Santos, and Seleyman.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 3ORDERThe complaint is dismissed in its entirety.3 In the event no exceptions are filed as providedby Sec. 102 46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec.102 48 of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions, and Order,and all objectionsthereto shall bedeemed waived for all purposes.